 Case 8:20-cv-00591-VMC-SPF Document 1 Filed 03/12/20 Page 1 of 9 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 Aryan Mathis, individually and on behalf of all others
 similarly situated,                                                    Civil Action No:
                                           Plaintiff,
                                                                         CLASS ACTION
                                                                          COMPLAINT

                                                                          DEMAND FOR
                                                                           JURY TRIAL




        -v.-

 Allied Interstate LLC, LVNV Funding LLC and
 John Does 1-25,

                                       Defendants.

       Plaintiff Aryan Mathis (hereinafter, “Plaintiff”), a Florida resident, brings this Class Action

Complaint by and through her attorneys, Zeig Law Firm, LLC against Defendant Allied Interstate

LLC (hereinafter “Defendant Allied”) and Defendant LVNV Funding LLC (hereinafter “Defendant

LVNV”), individually and on behalf of a class of all others similarly situated, pursuant to Rule 23

of the Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s counsel,

except for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's personal

knowledge.

                                        INTRODUCTION

       1.      Congress enacted the Fair Debt Collection Practices Act (the “FDCPA” or the “Act”)

   in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

   collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

   concerned that "abusive debt collection practices contribute to the number of personal

                                                                                                    1
Case 8:20-cv-00591-VMC-SPF Document 1 Filed 03/12/20 Page 2 of 9 PageID 2



 bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."

 Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

 "'the effective collection of debts" does not require "misrepresentation or other abusive debt

 collection practices." 15 U.S.C. §§ 1692(b) & (c).

    2.      Congress explained that the purpose of the Act was not only to eliminate abusive

 debt collection practices, but also to "insure that those debt collectors who refrain from using

 abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

 determining that the existing consumer protection laws ·were inadequate. Id § l692(b), Congress

 gave consumers a private cause of action against debt collectors who fail to comply with the

 Act. Id. § 1692k.

                                 JURISDICTION AND VENUE

    3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

 15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

 action pursuant to 28 U.S.C. § 1367(a).

    4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

 where a substantial part of the events or omissions giving rise to the claim occurred.

                                  NATURE OF THE ACTION

    5.      Plaintiff brings this class action on behalf of a class of Florida consumers under §

 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

 Collections Practices Act ("FDCPA"), and

    6.      Plaintiff is seeking damages and declaratory relief.
Case 8:20-cv-00591-VMC-SPF Document 1 Filed 03/12/20 Page 3 of 9 PageID 3



                                            PARTIES

    7.      Plaintiff is a resident of the State of Florida, County of Hillsborough, residing at

 20560 Colonial Isle Drive, Unit 203, Tampa, FL 33647.

    8.      Defendant Allied is a "debt collector" as the phrase is defined in 15 U.S.C.

 § 1692(a)(6) and used in the FDCPA and can be served upon their registered agent, C T

 Corporation System at 1200 South Pine Island Road, Plantation, FL 33324.

    9.      Upon information and belief, Defendant Allied is a company that uses the mail,

 telephone, and facsimile and regularly engages in business the principal purpose of which is to

 attempt to collect debts alleged to be due another.

    10.     Defendant LVNV is a "debt collector" as the phrase is defined in 15 U.S.C.

 § 1692(a)(6) and used in the FDCPA and can be served upon their registered agent, Corporation

 Service Company at 1201 Hays Street, Tallahassee, FL 32301.

    11.     Upon information and belief, Defendant LVNV is a company that uses the mail,

 telephone, and facsimile and regularly engages in business the principal purpose of which is to

 attempt to collect debts alleged to be due another.

    12.     John Does l-25, are fictitious names of individuals and businesses alleged for the

 purpose of substituting names of Defendants whose identities will be disclosed in discovery and

 should be made parties to this action.

                                     CLASS ALLEGATIONS

    13.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

 P. 23(a) and 23(b)(3).

    14.     The Class consists of:

            a. all individuals with addresses in the State of Florida;
Case 8:20-cv-00591-VMC-SPF Document 1 Filed 03/12/20 Page 4 of 9 PageID 4



             b. to whom Defendant Allied sent an initial collection letter attempting to collect a

                consumer debt;

             c. containing the notices (the G-Notice) required in an initial communication by 15

                U.S.C. § 1692g(a);

             d. and then subsequently sent a second letter containing the notices (the G-Notice)

                required in an initial communication by 15 U.S.C. § 1692g(a);

             e. which letter was sent on or after a date one (1) year prior to the filing of this

                action and on or before a date twenty-one (21) days after the filing of this action.

    15.      The identities of all class members are readily ascertainable from the records of

 Defendants and those companies and entities on whose behalf they attempt to collect and/or

 have purchased debts.

    16.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

 partners, managers, directors and employees of the Defendants and their respective immediate

 families, and legal counsel for all parties to this action, and all members of their immediate

 families.

    17.      There are questions of law and fact common to the Plaintiff Class, which are common

 issues that predominate over any issues involving only individual class members. The principal

 issue is whether the Defendants' written communications to consumers, in the forms attached as

 Exhibits A and Exhibit B, violate 15 U.S.C. §§ 1692e.

    18.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

 facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

 Plaintiff Class defined in this Complaint. The Plaintiff has retained counsel with experience in

 handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff
Case 8:20-cv-00591-VMC-SPF Document 1 Filed 03/12/20 Page 5 of 9 PageID 5



 nor her attorneys have any interests, which might cause them to not vigorously pursue this

 action.

    19.     This action has been brought, and may properly be maintained, as a class action

 pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

 well-defined community interest in the litigation:

            a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                that the Plaintiff Class defined above is so numerous that joinder of all members

                would be impractical.

            b. Common Questions Predominate: Common questions of law and fact exist as

                to all members of the Plaintiff Class and those questions predominate over any

                questions or issues involving only individual class members. The principal issue

                is whether the Defendants' written communications to consumers, in the forms

                attached as Exhibit A and Exhibit B violate 15 § l692e.

            c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                Defendants' common uniform course of conduct complained of herein.

            d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                class members insofar as Plaintiff has no interests that are adverse to the absent

                class members. The Plaintiff is committed to vigorously litigating this matter.

                Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                any interests which might cause them not to vigorously pursue the instant class

                action lawsuit.
Case 8:20-cv-00591-VMC-SPF Document 1 Filed 03/12/20 Page 6 of 9 PageID 6



             e. Superiority: A class action is superior to the other available means for the fair

                and efficient adjudication of this controversy because the individual joinder of

                all members would be impracticable. Class action treatment will permit a large

                number of similarly situated persons to prosecute their common claims in a single

                forum efficiently and without unnecessary duplication of effort and expense that

                individual actions would engender.

    20.      Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

 is also appropriate in that the questions of law and fact common to members of the Plaintiff

 Class predominate over any questions affecting an individual member. A class action is superior

 to other available methods for the fair and efficient adjudication of the controversy.

    21.      Depending on the outcome of further investigation and discovery, Plaintiff may, at

 the time of class certification motion, seek to certify a class(es) only as to particular issues

 pursuant to Fed. R. Civ. P. 23(c)(4).

                                    FACTUAL ALLEGATIONS

    22.      Plaintiff repeats, reiterates and incorporates the allegations contained in the

 foregoing paragraphs with the same force and effect as if the same were set forth at length herein.

    23.      Some time prior to March 21, 2019, an obligation was allegedly incurred to Credit

 One Bank, N.A.

    24.      The Credit One Bank, N.A. obligation arose out of a transaction involving a debt

 incurred by Plaintiff with Credit One Bank, N.A. which Plaintiff incurred primarily for personal,

 family or household purposes.

    25.      The alleged Credit One Bank, N.A. obligation is a "debt" as defined by 15 U.S.C.§

 1692a(5).
Case 8:20-cv-00591-VMC-SPF Document 1 Filed 03/12/20 Page 7 of 9 PageID 7



     26.     Credit One Bank, N.A. is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

     27.     On a date better known to Defendants, Credit One Bank, N.A. sold the debt to

 Defendant LVNV who contracted with Defendant Allied to collect the alleged debt.

     28.     Defendants collect and attempt to collect debts incurred or alleged to have been

 incurred for personal, family or household purposes on behalf of creditors using the United

 States Postal Services, telephone and internet.

                   Violation – March 21, 2019 and June 2, 2019 Collection Letters

     29.     On or about March 21, 2019, Defendants sent Plaintiff a collection letter (the

 “Letter”) regarding the alleged debt owed to Credit One Bank, N.A. The Letter is attached

 hereto as Exhibit A.

     30.     Defendants’ March 21, 2019 letter was Defendants’ initial communication with

 Plaintiff with respect to the debt.

     31.     Defendant’s March 21, 2019 letter contained the notices (the G-Notice) required in

 an initial communication by 15 U.S.C. § 1692g(a).

     32.     In connection with the collection of the Debt, Defendant sent Plaintiff a letter dated

 June 2, 2019. A true and correct copy of Defendant’s June 2, 2019 letter is attached to this

 complaint as Exhibit B.

     33.     Defendant’s June 2, 2019 letter contained another statement of the notices required

 in an initial communication by 15 U.S.C. § 1692g(a).

     34.     Among the rights provided by 15 U.S.C. § 1692g(a) is a 30-day period from the

 consumer’s receipt of the initial communication in which the consumer may dispute the debt or

 request verification.
Case 8:20-cv-00591-VMC-SPF Document 1 Filed 03/12/20 Page 8 of 9 PageID 8



     35.     The consumer must dispute the debt within 30 days from their receipt of the initial

  communication in order for the FDCPA to require the debt collector to obtain and send the

  consumer verification prior to continuing collection efforts.

     36.     If the consumer disputes the debt after the 30-day period from the initial

  communication has expired, the debt collector is not required to send the consumer verification.

     37.     By stating that the consumer has an additional 30-day period in which he or she may

  dispute the debt, which is not accurate per the 15 U.S.C. § 1692g(a), Defendants’ June 2, 2019

  letter is misleading or may confuse the consumer as to his or her rights

     38.     As a result of Defendants’ deceptive misleading and false debt collection practices,

  Plaintiff has been damaged.

                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     39.     Plaintiff repeats, reiterates and incorporates the allegations contained in the

  foregoing paragraphs with the same force and effect as if the same were set forth at length herein.

     40.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     41.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     42.     Defendant violated said section by:

             a. Making a false and misleading representation in violation of §1692e(10).

     43.     Due to the fact that Defendant's conduct violated Section 1692e et seq. of the

  FDCPA, Defendant is liable to Plaintiff for actual damages, statutory damages, costs and

  attorneys’ fees.
Case 8:20-cv-00591-VMC-SPF Document 1 Filed 03/12/20 Page 9 of 9 PageID 9



                                   DEMAND FOR TRIAL BY JURY

     44.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

 a trial by jury on all issues so triable.

                                       PRAYER FOR RELIEF

     WHEREFORE, Plaintiff Aryan Mathis, individually and on behalf of all others similarly

 situated, demands judgment from Defendant Allied and Defendant LVNV as follows:

     1.      Declaring that this action is properly maintainable as a Class Action and certifying

 Plaintiff as Class representative, and Justin Zeig, Esq. as Class Counsel;

     2.      Awarding Plaintiff and the Class statutory damages;

     3.      Awarding Plaintiff and the Class actual damages;

     4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

 expenses;

     5.      Awarding pre-judgment interest and post-judgment interest; and

     6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

 just and proper.

                                                   Respectfully Submitted,

                                                   ZEIG LAW FIRM, LLC

                                                   /s/ Justin Zeig
                                                   Justin Zeig, Esq.
                                                   FL Bar No. 112306
                                                   3475 Sheridan Street, Suite 310
                                                   Hollywood, FL 33021
                                                   Telephone: 754-217-3084
                                                   Fax: 954-272-7807
                                                   justin@zeiglawfirm.com
                                                   Attorneys for Plaintiff
